Title: Benjamin Henfrey’s Drawings of Petroglyphs, 31 December 1798 [document added in digital edition]
From: Henfrey, Benjamin
To: Jefferson, Thomas


          [View a high-resolution image of the original manuscript page]
         
          
            ca. 1798?
          
          The rock on which these Figures are Cut is 50 miles below Fort Pit on the Nor. side the Ohio
          No 1
          
            
          
          
            
              No [1]
              F. In
            
            
               Head
              10
            
            
              Between Eyes
              3
            
            
              Length of Body
              1 – 6
            
            
              Eyes to Mouth
              0 – 4
            
            
              Body in the
              
            
            
               thickest part
              1 – 0
            
            
              Neck
              4
            
            
              Legs
              1 – 0
            
            
              Foot
              0 – 8
            
          
          
            
          
          
            
              No 2
              F.  In
            
            
              A Cross the head
              0 – 5
            
            
              Length of Body
              1 – 8
            
            
              A Cross the Body
              0 – 6
            
            
              Tail
              0 – 8
            
            
              Legs
              0 – 5
            
          
          
            
            Length 1 F 3 In
          
          
            
          
          
            
            (this figure is 1 Foot long)
          
          These Curious Hieroglyphs, are
Picked in lines on a very hard 
Black Granite rock the surface even and 
orizontal, the markes of a Tool was
very visible in the lines
          There was upwards of a hundred 
more but I had not time to take them
Consisting of different Beasts & Fishes
          I also observed many that was evidently meant to represent the feet of Animals, and
                            was Very natural—
          I thought that some was meant to describe Certain roads having that resemblance—
          The rock on which these Hieroglyphics are picked out exibits a plain surface equal to a square of about 20
                            Feet—the river here was deep, I put down a pole about 12 Feet and could feel the rock continue to the bottom
          The man (John Hooton) who informed me of this rock says that it is the best place for Fish near his
                            settlement and my Opinion lies that the Indians may have amused themselves in makeing those figures when fishing there and
                            that they were Cut or Picked out at many different times, I have inquired respecting this Idea of
                            many Savages but I never met with one who could give me any Information on the subject—
          
            B. Henfrey
                            
          
        